DETAILED ACTION

Claims 1, 11-19 are allowed over the prior art of the record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed on the record in the file

Reasons for Allowance
Regarding claims 1, 11-19, McMaster, (U.S. Patent Number 4,911,024), in view Baker et al, (U.S. Patent Number 5,576,704), represent the best art of the record.  However, McMaster in view of Baker et al., fails encompass all of the limitations of independent claim 1.
	Regarding claim 1, McMaster discloses a force sensor comprising first and second rigid member with flexure member in between having symmetrical strain field (see the abstract).  A plurality of strain gauges on the flexure member provide two output signals wherein the output signals are representative of force components in a first plane and in a second plane perpendicular to the first plane, respectively.  It appears that any force components in a third plane perpendicular to the first plane and the second plane do not affect the output signals from the force transducer.  McMaster fails to teach a handle comprising the force transducer, and a base unit, to which the handle is attached, wherein the force transducer comprises an elongated core part and wherein an outer part of the handle is arranged to be able to rotate freely around the core part  via ball bearings arranged around two ends of the core part, respectively
	Baker et al., teaches a capacitive joystick apparatus, teaching a plurality of electrically non-contacting sensors provided to sense the relative position of a control shaft relative to a base. The sensors include a pair of spaced apart electrodes establishing an electrostatic capacity with each other, and a dielectric body being disposed between the electrode pair.  Baker et al., teaches the provision a control shaft having an operator handle and the base.
	However, McMaster, Baker et al., or combination thereof fails to tech a handle comprising the force transducer, wherein the force transducer is arranged, when a force is applied to the handle, to measure force components in directions perpendicular to a longitudinal axis of the handle and to ignore any force components in a direction parallel to the longitudinal axis of the handle, and - a base unit, to which the handle is attached, wherein the force transducer comprises an elongated core part and wherein an outer part of the handle is arranged to be able to rotate freely around the core part via ball bearings arranged around two ends of the core part, respectively.  
	Therefore, the best prior art of the record neither teach nor fairly suggest the invention set forth in independent claim 1, and the examiner can find no teaching of force sensor claimed , which specifically include a handle such that the force applied to it is to measure force components in directions perpendicular to a longitudinal axis of the handle and  two ball bearing at the ends.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, September 01, 2022